UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB-AMENDED S Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 £ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of Principal Executive Offices) (Zip Code) (612) 827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo ¨ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S Index SUBJEX CORPORATION FORM 10-KSB YEAR ENDED DECEMBER 31, 2006 INDEX ITEM PAGE 6 Management's Discussion & Analysis of Financial Condition and Results of Operations (Adjusted) 2 7. Financial Statements (Adjusted) 3 ITEM 6: Management's Discussion & Analysis of Financial Condition and Results of Operations The Company’s operating expenses were $456,267 in 2006 compared to $527,990 in 2005. The decrease was caused by a change in its spending in 2006and due to its new marketing approach. The Company generated revenues of $114,753and $72,958 in 2006 and 2005, respectively. $82,000 of the revenue in 2006was generated fromSubjexCSR Expert sales.Due to the breach of contract by FarSuperior the company canceled its contract in 2006 however that did not affect the sales made by FarSuperior from a contractual perspective. The failure of the FarSuperior’s agreement did not undue the sales made by FarSuperior because FarSuperior was selling (in part) existing Subjex Corporation products. Therefore the FarSuperior agreement and the sales made by them were completely different transactions and the company was still under obligation to make good on these sales in 2006. In 2007 the Company realized that it was unable to complete these sales therefore it made refund offers to these clients which were accepted.These refunds were not part of any agreements with FarSuperior nor were they part of the original sales agreements.Since the breach of contract by FarSuperior occurred in 2006 the agreements made with each client in 2007 represent a Type I subsequent event (i.e. indicative of conditions existing at the balance-sheet date) therefore these revenues have been reversed and were pending refund as of December 31, 2006.As a result, we have recorded the refund as if it occurred in 2006, and the financial statements as restated show the net revenues to be $32,753 for the year 2006. Revenue levels by themselves were not sufficient to sustain the Company’s operations in 2006; therefore funds were raised from the sale of common stock to the Company’s investor base to meet its financial needs. The Company used a “just-in-time” funding method, in an effort to hold off dilution of its stock, by not raising more funds than necessary while its stock price was low. The Company does not expect to raise additional capital from the issuance of common stock for operations. However the Company is currently considering the sale of common stock for its direct usage in SubjexFMS for the direct benefit of Subjex Corporation. This funding is expected to bring the Company sizeable revenue gains and is the only stock sale dilution being considered at this time.Factors that may affect the Company's operating results include the success of marketing efforts and potential mergers or acquisitions. Liquidity and Capital Resources The accumulated deficit from inception to December 31, 2006 was $5,362,776.To date, most of the operations of the Company have been funded by monies raised through the issuance of common stock. However management believes it has enough funds on hand along with revenues to sustain operations on a going forward basis. The Company is now focused on its use of capital resources which support enhancement of sales growth.. Management is also developing further plans with its finder’s network and systems to increase the growth curve in the Company’s profit margin. It is managements desire to hold expenditures to a minimum by means of the Company’s reliance on it own software solutions. The Company plans to use its profits to further grow its market share, start its dividend program, and buy back its stock. This stock buy back program is intended to support the public stock price and build a stock reserve for future use in possible acquisitions or as security in debt financings. Any proceeds from debt financings will be used in the Company’s own FMS implementation to further build its revenues. 2 Index ITEM 7: Financial Statements The adjusted financial statements of the Company are included herein. SUBJEX CORPORATION FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Financial Statements: 3 Balance Sheet (Adjusted) 4 Statements of Operations (Adjusted) 5 Statements of Shareholders' Equity (Deficit) (Adjusted) 6 Statements of Cash Flows (Adjusted) 7 Notes to Financial Statements 8 Report of Independent Registered Public Accounting Firm 9 3 Index SUBJEX CORPORATION BALANCE SHEETS December31, 2006 December31, 2005 (Restated) ASSETS Current Assets: Cash $ 96,835 $ 2,215 Accounts receivable - 150 Prepaid expenses 8,395 19,045 Total current assets 105,230 21,410 Property and Equipment, net 13,676 17,370 Other Assets, net 8,101 - Total assets $ 127,007 $ 38,780 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Short-term notes payable $ 58,634 $ 32,150 Subordinated convertible notes payable 23,000 23,000 Current portion of long -term debt - 1,873 Accounts payable 77,985 92,281 Accrued expenses: Payroll and payroll taxes 11,226 129,373 Refunds payable 82,000 - Interest 20,783 17,909 Total current liabilities 273,628 296,586 Long-term Debt: Long-term debt, less current portion - 20,611 Total liabilities 273,628 317,197 Stockholders' Deficit: Common stock, no par or stated value; 100,000,000 shares authorized: 64,051,737 and 49,105,648 shares issued and outstanding at December 31, 2006 and December 31, 2005, respectively 5,216,155 4,624,730 Subscription received - 29,000 Accumulated deficit (5,362,776 ) (4,932,147 ) Total stockholders' Deficit (146,621 ) (278,417 ) Total liabilities and stockholders’ deficit $ 127,007 $ 38,780 The accompanying notes are an integral part of these financial statements. 4 SUBJEX CORPORTION STATEMENTS OF OPERATIONS Years Ended December31, 2006 2005 (Restated) Revenues: Gross revenue $ 114,753 $ 72,958 Refunds payable (82,000 ) - Net revenue 32,753 72,958 Expenses: Selling, general and administrative 456,267 527,990 Total operating expense 456,267 527,990 Operating loss (423,514 ) (455,032 ) Other income (expense): Interest expense (7,115 ) (12,759 ) Net loss $ (430,629 ) $ (467,791 ) Net loss per basic and diluted common share $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding - basic and diluted 64,051,737 45,588,655 The accompanying notes are an integral part of these financial statements. 5 SUBJEX CORPORTION STATEMENTS OF CASH FLOWS Years Ended December31, 2006 2005 (Restated) Cash flows from operating activities: Net loss $ (430,629 ) $ (467,791 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 7,999 10,761 Restricted stock compensation expense 27,500 14,979 Non cash common stock issued for consulting services 55,000 50,000 Changes in operating assets and liabilities: Accounts receivable 150 (150 ) Prepaid expenses (10,272 ) (17,045 ) Accounts payable (14,296 ) 20,161 Refunds payable 82,000 - Payroll and payroll taxes payable (118,147 ) 12,870 Other liability 4,000 - Accrued interest 2,874 4,905 Net cash flows used in operating activities (393,821 ) (371,310 ) Cash flows from investing activities: Purchase of property and equipment (12,028 ) (10,546 ) Net cash flows used in investing activities (12,028 ) (10,546 ) Cash flows from financing activities: Proceeds from issuance of common stock 474,425 254,409 Subscriptions received - 29,000 Proceeds from issuance of notes payable 15,044 64,000 Proceeds from subordinated note payable - 200 Principal payments on long-term debt 11,000 (26,490 ) Net cash flows provided by financing activities 500,469 321,119 Net increase (decrease) in cash and equivalents 94,620 (60,737 ) Cash and cash equivalents at beginning of year 2,215 62,952 Cash and cash equivalents at end of year $ 96,835 $ 2,215 The accompanying notes are an integral part of these financial statements. 6 Index STATEMENT OF SHAREHOLDERS EQUITY (DEFICIT) YEARS ENDED DECEMBER 31, 2 CommonStock Shareholders' Equity Accumulated Shares Amount Deficit (Deficit) BALANCE, January 1, 2005 42,558,096 $ 4,305,342 $ (4,464,356 ) $ (159,014 ) Common stock issuance 5,523,267 254,409 254,409 Subscription received 29,000 29,000 Common stock issuance for consulting services 500,000 50,000 50,000 Restricted stock compensation 524,285 14,979 14,979 Net Loss (467,791 ) (467,791 ) BALANCE, December 31, 2005 49,105,648 4,653,730 (4,932,147 ) (278,417 ) Common stock issuance 13,076,089 474,425 474,425 Common stock issuance for consulting services 1,000,000 55,000 55,000 Restricted stock compensation 500,000 27,500 27,500 Stock added to outstanding due to found certificates 370,000 - - Payments received for stock issued in previous years - 5,500 5,500 Net Loss (430,629 ) (430,629 ) BALANCE, December 31, 2006 64,051,737 $ 5,216,155 $ (5,362,776 ) $ (146,621 ) 7 Index NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1. The financial statements have been adjusted to reflect the revenues that have been reversed and were pending refund as of December 31, 2006.See Item 6. Other items in the Cash flow statement have been adjusted due to being omitted by an oversight. 8 Index Maddox Ungar Silberstein, PLLC CPAs and Business Advisors Ph (248) 203-0080 Fx (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.maddoxungar.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Subjex Corporation Minneapolis, Minnesota We have audited the accompanying balance sheet of Subjex Corporation as of December 31, 2006 and the related statements of operations, changes in stockholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Subjex Corporation as of December 31, 2006, and the results of its operations and cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has limited revenue, has incurred substantial losses from operations and has a working capital deficit. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Maddox Ungar Silberstein, PLLC Bingham Farms, Michigan March 30, 2007 (except for Note 1, as to which the date is September 21, 2007) 9 Index Maddox Ungar Silberstein, PLLC
